Citation Nr: 0516703	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of right 
foot injury.

2.  Entitlement to service connection for residuals of ankle 
injury.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the record shows that the veteran was treated at 
the pain clinic at the Wadsworth VA facility.  As the veteran 
indicated that he has been recently treated and the file does 
not contain any medical records from the Wadsworth VA 
facility, these records should be obtained on remand.  The 
veteran should also be scheduled for a VA examination in 
order to obtain an appropriate opinion, as set forth below.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
the veteran's medical records for right ankle 
and right foot injuries from the Wadsworth VA 
treatment facility.  All efforts to obtain VA 
records should be fully documented, and the 
VA facilities must provide a negative 
response if records are not available.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, schedule the 
veteran for an orthopedic VA examination.  

The claims file must be made available to the 
doctor, and the doctor should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.

The doctor should provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any current right ankle and right foot 
disabilities found to be present.  Is it at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
current right ankle and right foot 
disabilities had their onset during active 
service (from March 1953 to March 1953) or 
are related to any in-service disease or 
injury?

If it is determined that a right foot 
disability had its onset prior to the 
veteran's service, was it aggravated during 
service?  (Temporary or intermittent flare-
ups of a pre-service condition, without 
evidence of worsening of the underlying 
aggravation in service).  If a right foot 
disability did worsen during service, was any 
such worsening due to the natural progression 
of the condition?  A detailed rationale for 
any opinion expressed should be provided.

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  
Notification must be associated with the 
claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




